DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/22 has been entered.

The amendment filed 8/15/22 has been considered and entered.  Claims 2-5,7-10,12-15 and 17-20 have been canceled.  Claims 21 and 22 have been added.  Claims 1,6,11 and 16 remain in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In light of the amendment filed 8/15/22, the 356 USC 102 rejection has been withdrawn.  However, the following rejection has been necessitated by the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1,6,11,16,21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Read (2008/0296311) in combination with Prentice (6,007,631) or vice versa.
Read (2008/0296311) teaches a method of dispensing viscous material on an electronic substrate comprising delivering a first and second electronic substrate pattern to respective dispense positions [0062]-[0063] and moving the first and second dispensing units (14/16) over the first and second electronic substrate patterns with a gantry (24) configured to move the first and second dispensing units (14/16) in an X-axis direction and a Y-axis direction [0039],[0062]-[0063],[0067].  Aligning the first electronic substrate pattern with the first dispensing unit (14) and aligning the second electronic substrate pattern with the second dispensing unit (16) with automatic adjustment mechanism and dispensing the material on the first and second electronic patterns [0062]-[0063].  Read (2008/0296311) teaches a first and second dispensing unit coupled to a single gantry (abstract, [0028]-[0029] and Fig. 1).

Read (2008/0296311) fails to teach a dispensing unit to be configured to switch from synchronous to asynchronous modes instead of separate dispensing heads.
Prentice et al. (6,007,631) teaches multiple head dispensing system and method whereby independently controlled dispensing heads provide simultaneous or asynchronous operations for multiple work products (abstract and col. 2, lines 34-62).  
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Read (2008/0296311) process to utilize a dispensing head that can provide both synchronous and asynchronous dispensing as evidenced by Prentice et al. (6,007,631) with the expectation of achieving the coatings thereon.
Regarding claims 1,11,21 and 22, the substrates are properly situated then dispensing is performed on them simultaneously [0067] and if not, the substrate is aligned and then dispensing is performed which meets the claimed one of the two patterns is not located correctly or failed to recognize as misaligned.  Read (2008/0296311) teaches a first and second dispensing unit coupled to a single gantry (abstract, [0028]-[0029] and Fig. 1).
Regarding claims 6 and 16, a camera (38) is utilized to acquire image data on the substrates [0046].

Prentice et al. (6,007,631) teaches multiple head dispensing system and method whereby independently controlled dispensing heads provide simultaneous or asynchronous operations for multiple work products (abstract and col. 2, lines 34-62).  Prentice et al. (6,007,631) teaches using a gantry system whereby dispensing heads are located above the substrates and a camera is utilized as a vision system whereby the vision system located fiducial marks on substrate for alignment purposes, inspect work products after dispensing or other operations that have been performed (col. 3, line 42 – col. 6, line 67). 
Prentice et al. (6,007,631) fails to teach a single gantry and multiple dispensing heads coupled thereto.
Read (2008/0296311) teaches a first and second dispensing unit coupled to a single gantry (abstract, [0028]-[0029] and Fig. 1).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Prentice et al. (6,007,631) gantry dispensing system to include multiple dispensing heads on a single gantry as evidenced by Read (2008/0296311) with the expectation of more precise control of the dispensing process.
Regarding claims 1,11,21 and 22, simultaneously coating would be performed on a substrate or substrates if the vision system detects no abnormalities.  If something is detected as not correct such as fiducial marks not properly located or detected, asynchronous dispensing can be initiated.  In addition, asynchronous mode would be triggered if a predetermined tolerance is not met which can include the coating dispensed or the fiduciary mark is not aligned properly.  Read (2008/0296311) teaches a first and second dispensing unit coupled to a single gantry (abstract, [0028]-[0029] and Fig. 1).
Regarding claim 6 and 16, a vision system and processor (306) using cameras (320) is utilized to acquire image data on the substrates (col. 6, lines 58-67).

Response to Arguments
Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive.

Applicant argued the prior art fails to teach each dispensing head to be coupled to its own gantry and not a single gantry for multiple dispensing heads.
Read (2008/0296311) teaches as detailed above

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRIAN K TALBOT/Primary Examiner, Art Unit 1715